 Case 2:20-cv-10518-JVS-MRW Document 5 Filed 11/17/20 Page 1 of 2 Page ID #:68



 1    JASON M. FRANK (190957)
      ANDREW D. STOLPER (205462)
 2    SCOTT H. SIMS (234148)
      FRANK SIMS & STOLPER LLP
 3    19800 MacArthur Blvd., Suite 855
      Irvine, CA 92612
 4    Telephone: (949) 201-2400
      Facsimile: (949) 201-2405
 5
      FRANKLIN D. AZAR (pro hac vice
 6    to be filed)
      FRANKLIN D. AZAR &
 7    ASSOCIATES, P.C.
      14426 East Evans Avenue
 8    Aurora, CO 80014
      Telephone: (303) 757-3300
 9    Facsimile: (720) 213-5131
10   Attorneys for Plaintiffs, the Proposed Class and Subclasses
11

12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14

15 WILLIAM MARTIN and LORI                  Case No.:
   MITCHELL, each individually and on
16 behalf of all others similarly situated,
                                            NOTICE OF RELATED CASE
17                      Plaintiffs,
18   vs.
19 TOYOTA MOTOR CREDIT
   CORPORATION, a California
20 Corporation and TOYOTA MOTOR
   INSURANCE SERVICES, INC., a
21 California Corporation

22                      Defendants.
23

24

25

26

27

28

                                                 1
                                      NOTICE OF RELATED CASE
 Case 2:20-cv-10518-JVS-MRW Document 5 Filed 11/17/20 Page 2 of 2 Page ID #:69



 1         Pursuant to Local Rule 83-1.3.1, Plaintiffs William Martin and Lori Mitchell file
 2   this Notice of Related Case. This action against Toyota Motor Credit Corporation
 3   (“TMCC”) and Toyota Motor Insurance Services, Inc. (“TMIS”) (collectively, “Toyota”)
 4   appears to (a) arise from closely related events; (b) calls for determination of the same or
 5   substantially related or similar questions of law and fact; or (c) for other reasons would
 6   entail substantial duplication of labor if heard by different judges. The two lawsuits allege
 7   that Toyota’s GAP Waiver addendum requires the assignee and holder of the GAP
 8   Waiver to refund unearned GAP fees when a customer pays off their auto retail
 9   installment contract before the end of the maturity date. The Toyota GAP Waiver
10   addendums are standard form contracts prepared by Toyota. Both Plaintiff William
11   Martin in the present case and Plaintiff Janet Corpes in the Herrera action entered into
12   the identical GAP Waiver form. The only difference is the GAP Waiver in Herrera was
13   later assigned to Wells Fargo, whereas Plaintiff William Martin’s GAP Waiver was
14   assigned to Toyota. Consequently, this action and Herrera both involve the interpretation
15   and alleged breach of the identical GAP Waiver form contracts and raise the same legal
16   and factual questions as to the refund obligations of the assignee and holder of those
17   agreements.
18
19   Dated: November 17, 2020                FRANK SIMS & STOLPER LLP
20                                               /s/ Jason M. Frank
                                             JASON M. FRANK, ESQ.
21                                           ANDREW STOLPER, ESQ
                                             SCOTT H. SIMS, ESQ.
22
                                             Attorneys for Plaintiffs
23

24

25

26

27

28

                                                 2
                                      NOTICE OF RELATED CASE
